DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-8are pending.

Primary does not expressly disclose 
However, Secondary teaches 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify primary with the teachings of secondary and provide _____ so as to ________
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Tomita (United States Patent 6,210,181).
With respect to Claim 1:
Tomita discloses a press-fit terminal (FIG. 1) comprising: 
a cylindrical pin (FIG. 1, 5) having a narrow portion (FIG. 1, 5) and a large diameter portion (FIG. 1; 5A, 5B) that has a diameter larger than a diameter of the narrow portion (5); and 
a contact section (FIG. 5, 3) comprising an elastic contact piece (FIG. 5, 6) to come into contact with a press-fit attachment object (FIG. 2, P), the contact section (FIG. 5, 3) being fitted to the narrow portion (FIG. 5, 5) in a way that enables the contact section (FIG. 5, 3) to move between a first position (FIG. 5, left-side) and a second position (FIG. 5, right-side), the first position (FIG. 5, left-side) being a position at which the elastic contact piece (FIG. 5, 6) does not come into contact with the large diameter portion (FIG. 5, 5B) during attachment to the press-fit attachment object (FIG. 5, P) (see arrow FIG. 5, vertical force downwards), the second position (FIG. 5, right-side) being a position at which the elastic contact piece (FIG. 5, 6) comes into contact with the large diameter portion (FIG. 5, 5B) during a withdrawal from the press-fit attachment object (FIG. 5, P) (see arrow FIG. 5, vertical force upwards).
With respect to Claim 2:
Tomita discloses the press-fit terminal, wherein the elastic contact piece (FIG. 4(A), 6) is a plurality of elastic contact pieces (FIG. 4(A), 6), and at least one of the plurality of elastic contact pieces (FIG. 5, 6) has an engagement portion (FIG. 5, 6A) to engage with the press-fit attachment object (FIG. 5, P1).
[AltContent: connector][AltContent: textbox (2dn level difference portion)][AltContent: connector][AltContent: textbox (1st level difference portion)][AltContent: connector][AltContent: textbox (pin body )][AltContent: connector][AltContent: textbox (withdrawal direction)][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: textbox (attachment direction)][AltContent: connector][AltContent: textbox (Narrow portion)]
    PNG
    media_image1.png
    706
    815
    media_image1.png
    Greyscale

With respect to Claim 3:
Tomita discloses the press-fit terminal, wherein the pin has: 
a pin body (FIG. 5, see notation) extending from one of both ends of the narrow portion (FIG. 5, see notation); 
an end portion (FIG. 5, 4) extending from the other of the both ends of the narrow portion (FIG. 5, see notation); 
a first level difference portion (FIG. 5, see notation) provided at a boundary between the pin body (FIG. 5, see notation) and the narrow portion (FIG. 5, 5); and 

With respect to Claim 4:
Tomita discloses the press-fit terminal, wherein the pin (FIG. 4(A); 2, 4, 5, 5A, 5B) consists of a single part .
With respect to Claim 5:
Tomita discloses the press-fit terminal, wherein the end (4) portion is a part separate from the narrow portion (5).
With respect to Claim 6:
Tomita discloses a method for manufacturing the press-fit terminal, the method comprising: 
preparing the pin (FIG. 1, 2) made of a single material; 
preparing the contact section (FIG. 1, 3) that is at least partially flattened from a state in which the contact section (FIG. 1, 3) has a cylindrical shape (See FIG. 1, 3 cylindrical shape); and 
winding the contact section (FIG. 1, 3) around the narrow portion (FIG. 1, 5).

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) and to include all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 7, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the method comprising:  preparing (i) a first pin formation member having the narrow portion and (ii) a second pin formation member different from the first pin formation member; preparing the cylindrical contact section; mounting the contact section on the narrow portion; and attaching the second pin formation member to the first pin formation member in order to make the pin, as recited in claim 7, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672.  The examiner can normally be reached on Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER G LEIGH/Examiner, Art Unit 2831